Citation Nr: 1618992	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  94-31 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for pes planus and, if so, whether service connection is warranted.  

2.  Entitlement to service connection for recurrent sexually transmitted disease (STD) residuals to include gonorrhea residuals.  

3.  Entitlement to service connection for an acquired psychiatric disorder to include depression.  

4.  Entitlement to a compensable disability evaluation for the Veteran's pseudofolliculitis barbae (PFB).  

5.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).  

(The issue of eligibility to a VA annual clothing allowance is the subject of a separate decision.)  
REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from May 1982 to August 1986.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 1997 rating decision of the St, Louis, Missouri, Regional Office (RO) which denied a compensable disability evaluation for the Veteran's PFB.  In February 1998, the RO, in pertinent part, determined that new and material evidence had not been received to reopen the Veteran's entitlement to service connection for pes planus.  In December 1998, the Veteran was afforded a hearing before a VA Decision Review Officer (DRO).  A hearing transcript was prepared and incorporated into the record.  In December 2000, the RO denied a TDIU.  In March 2002, the Board determined that additional development was required.  In October 2003, the Board, in pertinent part, remanded the issues of whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for pes planus and a compensable evaluation for the Veteran's PFB to the RO for additional action.  

In December 2006, the RO, in pertinent part, denied service connection for both STD residuals including gonorrhea residuals and depression.  In August 2007, the Board, in pertinent part, remanded the issues of whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for pes planus; service connection for both STD residuals including gonorrhea and depression; a compensable evaluation for the Veteran's PFB; and a TDIU to the RO for additional action.  

In January 2010, the Board remanded in pertinent part, the issues of whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for pes planus; service connection for both STD residuals including gonorrhea and an acquired psychiatric disorder to include depression; a compensable evaluation for the Veteran's PFB; and a TDIU to the RO for additional action.  The Board has reviewed the physical claims files and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  

The Board has reframed the issues on appeal in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

The issues of service connection for a right foot disorder to include injury residuals and pes planus, a left foot disorder to include injury residuals and pes planus, recurrent STD residuals to include gonorrhea residuals, and an acquired psychiatric disorder to include depression; a compensable evaluation for the Veteran's PFB; and a TDIU are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


FINDINGS OF FACT

1.  In June 1991, the RO denied service connection for pes planus.  The Veteran was informed in writing of the adverse determination and his appellate rights in June 1991.  The Veteran did not subsequently submit a notice of disagreement (NOD) with the decision.  

2.  The June 1991 rating decision denying service connection for pes planus is final.  

3.  The additional documentation submitted since the June 1991 rating decision is new and material and raises a reasonable possibility of substantiating the Veteran's claim.  


CONCLUSIONS OF LAW

1.  The June 1991 rating decision denying service connection for pes planus is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).  

2.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for pes planus has been presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a) (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  In this decision, the Board reopens the issue of service connection for pes planus and remands the issues of service connection for a right foot disorder and a left foot disorder.  Therefore, no further discussion of VA's duties to notify and to assist is necessary as to those issues.  


II.  Application to Reopen Service Connection for Pes Planus

Generally, absent the filing of an NOD within one year of the date of mailing of the notification of the initial review and determination of a veteran's claim and the subsequent filing of a timely substantive appeal, a rating determination is final and is not subject to revision upon the same factual basis except upon a finding of clear and unmistakable error (CUE).  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 20.200, 20.300, 20.1103 (2015).  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The provisions of 38 C.F.R. § 3.156(a) create a low threshold, with the phrase "raises a reasonable possibility of substantiating the claim" enabling rather than precluding reopening and not constituting a third requirement that must be met before the claim is reopened.  Shade v. Shinseki, 24 Vet. App. 110 (2010); Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

New and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  

In June 1991, the RO denied service connection for pes planus as the "condition pre-existed service and the evidence does not establish aggravation of the disability during the Veteran's active duty."  The Veteran was informed in writing of the adverse determination and his appellate rights in June 1991.  The Veteran did not subsequently submit a NOD with the decision.  

The evidence upon which the June 1991 rating decision denying service connection was formulated may be briefly summarized.  The report of the Veteran's April 1982 physical examination for service entrance states that the Veteran was diagnosed with asymptomatic first degree pes planus.  The Veteran's service treatment records then of record convey that the Veteran was seen for foot complaints on multiple occasions.  Clinical documentation dated in July 1982 reflects that the Veteran complained of bilateral foot pain.  An assessment of "falling arches" was advanced.  Clinical documentation dated in December 1985 notes that assessments of "[rule out] heel spur" and "fascial strain of [right] heel" were advanced.  Clinical documentation dated in April 1986 states that the Veteran complained of a swollen left foot.  He reported that he "had ballistic fall on his foot 120 lbs."  Assessments of "[left] foot injury" and "[rule out] fract[ure] invol[ving] 1st [metatarsal phalangeal joint]" were advanced.  A June 1986 treatment record conveys that the Veteran complained of a swollen right foot.  He reported that he had "dropped something on his right foot."  A July 1986 physical profile serial report indicates that the Veteran exhibited a "right foot strain/bruise."  The report of the Veteran's July 1986 physical examination for service separation states that the Veteran experienced swollen left foot joints since April 1986 and was currently being treated for his left foot injury.  A February 1991 VA treatment record states that the Veteran exhibited plantar lesions on his feet.  An impression of dyshidrosis was advanced.  A May 1991 treatment record relates that an assessment of tinea pedis was advanced.  

New and material evidence pertaining to the issue of service connection for pes planus was not received by VA or constructively in its possession within one year of written notice to the Veteran of the June 1991 rating decision.  Therefore, that decision became final.  38 C.F.R. § 3.156(b).  

The additional documentation received since the June 1991 rating decision includes VA examination and clinical documentation, private clinical documentation, Social Security Administration (SSA) documentation, worker's compensation records, the transcripts of both a November 1994 DRO hearing and the December 1998 DRO hearing; and written statements from the Veteran.  Private podiatric clinical documentation dated in December 1998 reports that the Veteran was diagnosed with bilateral plantar fasciitis and heel spurs and left first metatarsal phalangeal joint degenerative changes.  The transcript of the December 1998 DRO hearing reflects that the Veteran testified that he had experienced bilateral foot pain and a "pin like feeling" after jumping while running an obstacle course during basic training.  

The December 2008 private podiatric treatment records and the Veteran's December 1998 testimony reveal evidence of non-pes planus-related foot symptomatology and are therefore of such significance that they raise a reasonable possibility of substantiating the Veteran's claim for service connection when considered with the previous evidence of record.  As new and material evidence has been received, the Veteran's claim of entitlement to service connection for pes planus is reopened.  


ORDER

The Veteran's application to reopen his claim of entitlement to service connection for pes planus is granted.  


REMAND

Right Foot and Left Foot Disorders

In light of their reopening above, the Veteran's claims for service connection for a right foot disorder and a left foot disorder are to be adjudicated on the merits following a de novo review of the entire record.  
The Veteran asserts that he incurred recurrent right and left foot injuries during active service.  The Veteran's service treatment records reflect that he dropped heavy objects on both of his feet and sustained significant injuries.  The report of the Veteran's July 1986 physical examination for service separation states that the Veteran had experienced swollen left foot joints since April 1986 and was currently being treated for his left foot injury.  

The Veteran has not been afforded a VA foot examination to ascertain the nature and etiology of his current right foot and left foot disorders and their relationship, if any, to his active service and documented in-service right foot and left foot trauma.  VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Clinical documentation dated after April 2008 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Recurrent STR Residuals and Acquired Psychiatric Disorder

In its January 2010 Remand instructions, the Board directed that the Veteran should be afforded VA examinations to determine that nature and etiology of his claimed recurrent STD residuals and acquired psychiatric disorder.  A notation in the record indicates that the Veteran was scheduled for April 2010 VA examinations and he had "refused exam this location."  In his December 2014 Informal Hearing Presentation, the accredited representative advanced that the examinations were scheduled to be conducted at the St. Louis, Missouri, VA Medical Center (VAMC) and the Veteran had both expressed concerns about negligence medical care provided to him at that facility and filed a claim under 38 U.S.C.A. § 1151 pertaining to his treatment.  The Board observes that the claim was ultimately denied.  The accredited representative requested that the Veteran be rescheduled for the requested examinations at another VA medical facility, if possible.  
In light of the accredited representative's request, the Board finds that an attempt should be made to reschedule the Veteran for both a VA genitourinary examination and psychiatric examinations at a medical facility other than the VAMC.  

PFB

The Veteran asserts that his PFB is productive of significant physical impairment which impacts his employability and warrants assignment of a compensable evaluation.  

The Veteran was last afforded a VA skin examination which addresses his PFB in February 2007.  Therefore, the Board finds that further VA examination would be helpful in resolving the issues raised by the instant appeal.  

TDIU

Entitlement to a TDIU requires an accurate assessment of the impairment associated with all the Veteran's service-connected disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his claimed right foot, left foot, and acquired psychiatric disabilities and recurrent STD residuals and his service-connected PFB after April 2008 including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  

If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2015).  

2.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran, including that provided after April 2008.  

3.  Schedule the Veteran for a VA foot examination at a facility other than the St. Louis, Missouri, VAMC, if possible, in order to assist in determining the nature and etiology of his claimed recurrent right foot and left foot disabilities.  

The examiner should advance an opinion as to the following questions:

a.  Is it as likely as not (i.e., probability of 50 percent or more) that any identified foot disorder had its onset during active service; is related to the Veteran's documented in-service  right foot and left foot trauma; or otherwise originated during active service?  

b.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's pre-existing pes planus increased in severity during active service?  

c.  If the Veteran's pes planus is found to have increased in severity during service, was such in-service increase clearly and unmistakably (undebatably) due to the natural progress of the Veteran's pes planus?  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

4.  Schedule the Veteran for a VA genitourinary evaluation at a facility other than the St. Louis, Missouri, VAMC, if possible, in order to determine the nature and severity of his claimed recurrent STD residuals.  If no recurrent STD residuals are identified, the examiner must expressly state that fact.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified recurrent STD residuals had their onset during active service; are related to the Veteran's documented in-service episode of gonorrhea; or otherwise originated during active service?  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

5.  Schedule the Veteran for a VA psychiatric evaluation at a facility other than the St. Louis, Missouri, VAMC, if possible, in order to determine the nature and severity of his claimed acquired psychiatric disorder.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified acquired psychiatric disorder had its onset during active service or otherwise originated during active service?  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

6.  Schedule the Veteran for a VA skin examination in order to assist in determining the nature and severity of his service-connected PFB.  The examiner should advance an opinion as to the impact of the Veteran's PFB upon his vocational pursuits.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

7.  Then adjudicate the issues of service connection for a right foot disorder to include injury residuals and pes planus and a left foot disorder to include injury residuals and pes planus on a de novo basis and readjudicate the remaining issues on appeal.  If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


